PER CURIAM.
Luther Fleming was injured by a fire that occurred in his hospital room at Baylor University Medical Center. The trial court directed a verdict against Fleming on the ground that there was no evidence that his injuries were proximately caused by negligent conduct on the part of the Medical Center. The Court of Civil Appeals reversed and remanded the cause for a new trial. It held that the evidence introduced raised issues of fact as to negligence and proximate cause. 554 S.W.2d 263. We agree that a new trial is required.
The Court of Civil Appeals also held that the Medical Center’s interrogatories to Mrs. Fleming waived application of the Dead Man’s Statute, Tex.Rev.Civ.Stat.Ann. art. 3716. The action of this Court should not be understood as approving the portion of the opinion pertaining to waiver of that Statute. Application for writ of error is refused, no reversible error.